Citation Nr: 1400693	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-18 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to vocational rehabilitation and employment (VRE) benefits under the provisions of Chapter 31, Title 38, of the United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel






REMAND

The veteran had active service from June 1969 to January 1972.  

The Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota issued an administrative determination in November 2009, in which a rehabilitation counselor found that the evidence showed that the Veteran was able to obtain and maintain a job as a housekeeper.  While the counselor noted the Veteran's service-connected psychiatric disability and residuals of cancer, she found that it appeared that the Veteran had other medical issues that were not service connected that substantially hindered him from performing the duties of a housekeeper.  

In his December 2009 Notice of Disagreement, the Veteran reported that it had been over 12 years since he worked in an office environment.  He reported that due to the changes in technology, he was no longer qualified to work in that environment.  He stated that he applied for chapter 31 benefits, so that he could receive the retraining necessary to be competitive in that type of environment.  

The purpose of Chapter 31 VA vocational rehabilitation services is to provide a level of training that facilitates suitable employment.  38 U.S.C.A. § 3100; 38 C.F.R. § 21.70.  A veteran is entitled to participate in a rehabilitation program under Chapter 31 if he or she has a service-connected disability or combination of disabilities rated at 20 percent or more and is determined by the Secretary to be in need of rehabilitation because of an employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.40(a).  VA defines an employment handicap as an impairment of a veteran's ability to prepare for, obtain, or retain employment consistent with his abilities, aptitudes, and interests.  The impairment must result in substantial part from one or more service-connected disabilities.  38 U.S.C.A. § 3101(1); 38 C.F.R. §§ 21.35, 21.51.  The service-connected disabilities must have an identifiable, measurable, or observable causative effect on a veteran's overall vocational impairment, but need not be the sole or primary cause of the employment handicap.  38 C.F.R. § 21.51.

In an April 2010 statement of the case (SOC), the Veteran was found not entitled to VRE services as he did not have employment handicap.  The SOC discussed that the Veteran was able to overcome the effects of his vocational impairment and was suitably employed in a job, as a housekeeper since 2007, which was consistent with his interest, aptitudes, and abilities.  His impairments were from an Achilles heel surgery, which were not service connected.  

In his May 2010 substantive appeal, the Veteran indicated that he had been medically retired from his housekeeping position.  

Since the VA decision initially denying the Veteran's VRE claim, the RO granted service connection for diabetes mellitus, type II, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, and hypertension and assigned 10, 0,0, and 0 percent disability ratings, respectively, effective October 14, 2009, in a January 2010 rating decision.  In a separate January 2010 rating decision, implementing a December 2009 Board decision, the RO granted service connection for bilateral hearing loss and tinnitus,  and assigned each 10 percent disability ratings, respectively, effective August 13, 2007.  An August 2010 rating decision increased the rating for diabetes mellitus from 10 to 20 percent disabling, effective May 5, 2010.  

A September 2011 rating decision increased the ratings for a psychiatric disorder from 30 percent to 70 percent, effective September 27, 2010; peripheral neuropathy of the right lower extremity from 0 to 40 percent disabling, effective September 10, 2009; peripheral neuropathy of the left lower extremity from 0 to 40 percent disabling, effective September 10, 2009; and bilateral hearing loss from 10 to 20 percent disabling, effective August 24, 2010.  At the same time, the RO granted service connection for coronary artery disease and assigned a 100 percent disability rating, effective September 27, 2010; service connection for neuropathy and assigned a 60 percent disability rating, effective May 20, 2010.  The RO also granted entitlement to special monthly compensation based on aid and attendance from August 27, 2010 and basic eligibility to Dependents' Educational Assistance from September 10, 2009. 

In recognition of the additional service-connected disabilities and apparent worsening of multiple service-connected disabilities,  another assessment should be conducted by a vocational rehabilitation counselor (or counseling psychologist) to determine whether the Veteran has the ability to prepare for, obtain, and keep suitable employment consistent with his abilities, aptitudes, and interests, despite the presence of his service-connected disabilities (coronary artery disease, major depressive disorder, neuropathy, peripheral neuropathy of the bilateral lower extremities, residuals of prostate cancer, diabetes mellitus, bilateral hearing loss, tinnitus, erectile dysfunction, and hypertension), and whether he has overcome the effects of his impairment of employability.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an evaluation, by a vocational rehabilitation counselor or counseling psychologist to determine whether the Veteran has an employment handicap (see 38 C.F.R. § 21.51), and if so, whether he has a serious employment handicap (see 38 C.F.R. § 21.52) and whether the achievement of a vocational goal is reasonably feasible (see 38 C.F.R. § 21.53), especially in light of his being found totally disabled by VA and awarded a total rating with special monthly compensation at the rate provided for in 38 U.S.C.A. § 1114(s).  All counseling records/ narrative reports should be associated with the vocational rehabilitation folder. 

2.  Following completion of the foregoing requested development and after completion of any other development deemed warranted by the record, the agency of original jurisdiction should re-adjudicate the Veteran's claim for Chapter 31 VRE benefits.  Consideration should include whether the Veteran meets the period of eligibility established by regulation.  If the decision remains adverse to the Veteran, the agency should issue a supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should thereafter be returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

